Case 6:18-cv-00633-JA-DCI Document 25 Filed 08/29/19 Page 1 of 1 PagelD 376

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA, THE
STATE OF FLORIDA and DAVID

ROBBINS,

Plaintiffs,
V. Case No: 6:18-cv-633-Orl-28DCI
HALIFAX HOSPITAL MEDICAL

CENTER, HALIFAX STAFFING, INC.,
HASSAN ZULFIQAR and KIRSTEN S.
KIM,

 

Defendants.

 

ORDER

In light of Plaintiff David Robbins’s Notice of Voluntary Dismissal (Doc. 23) and the
United States’ Notice of Consent to Dismissal Without Prejudice (Doc. 24), this case is
dismissed without prejudice. The Clerk is directed to close this case.

DONE and ORDERED in Orlando, Florida, of August 2 7, 3019

| C_
A JOHN ANTOON II
nited States District Judge

Copies furnished to:

Counsel of Record
Unrepresented Parties

 

 

 
